Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 3/23/2022 is acknowledged.  The traversal is on the ground(s) that Applicant has identified two similar features in independent claims 1 and 11.  This is not found persuasive because, although claims 1 and 11 may have two features that are somewhat similar, the differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations. This can readily and clearly be demonstrated by a side-by-side comparison of independent claims 1 and 11. For instance, independent claim 1 in invention I requires the build plate to have a second locating feature, measuring a position of the set of the orthopedic implant constructs relative to the first locating feature, determining a correction factor based on the measured position of the set of orthopedic implant constructs, and using the correction factor for relative adjustment of the build-plate relative to a subtractive manufacturing platform to facilitate accurate positioning for performance of a subtractive manufacturing process on each of the orthopedic implant constructs, but does not require the additive manufacturing platform to include a second locating feature, forming on the upper surface of the build plate a third locating feature, locations of the third locating feature and the set of the orthopedic implant constructs being known with respect to one another; and using the third locating feature for relative adjustment of the build-plate relative to a subtractive manufacturing platform to facilitate accurate positioning for performance of a subtractive manufacturing process on each of the orthopedic implant constructs as recited in independent claim 11. 
.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires providing an additive manufacturing platform including a table-top and/or a spacer. One of the table-top or spacer includes an upper surface and a third locating feature. This combination of alternative elements included with the additive manufacturing platform, table-top and/or spacer causes antecedent basis issues depending on which of the elements are included and/or excluded. For example, when the additive manufacturing platform includes a table-top (and not a spacer), and the spacer includes the upper surface and the third locating feature (but not the table-top), the step of positioning the build plate on the table-top, which does not require an upper surface or third locating feature, leads to insufficient antecedent basis for these limitations in the claim, and vice versa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754